Citation Nr: 1031758	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  01-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1971.  The appellant is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) from 
a November 2009 Judgment of the Court of Appeals for Veterans 
Claims (Court), which reversed and remanded an April 2007 
decision by the Board.  The matter was originally on appeal from 
a March 2000 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

By way of history, the Board granted service connection for a 
bilateral hip disorder in August 1995.  In a December 1, 1995 
correspondence, the RO informed the Veteran of his past-due 
benefits and the fact that he may be entitled to additional 
compensation for dependents.  The letter explained that he would 
have to provide information regarding his dependents in a VA Form 
21-686c.

The RO received the requested information on December 9, 1996, 
more than one year after the date of the letter.  On December 17, 
1996, the RO notified the Veteran of his amended compensation 
award, which included additional benefits for his spouse and 
child.  The amended benefits were effective January 1, 1997, the 
first day of the month following submission of the dependents 
evidence, as the evidence was received more than one year after 
VA's request. 

Later, in response to a different claim, the RO granted a total 
disability rating based on individual unemployability (TDIU) in a 
May 1998 rating decision.  The RO informed the Veteran of this 
determination in a November 1998 correspondence.  The TDIU was 
effective from December 1, 1988.  In December 1998, the Veteran 
submitted a notice of disagreement because the TDIU award did not 
include additional compensation for dependents retroactive to 
1988.  

In a May 1999 Statement of the Case, the RO determined that 
entitlement to dependents was established on the date of receipt 
of the VA Form 21-686c in December 1996, which was more than one 
year after the request for information.  The RO stated that, 
since the dependents were properly established prior to the grant 
of a TDIU, this grant was not a new basis to establish dependents 
from an earlier date.  The Veteran perfected an appeal in May 
1999, but he died on December [redacted], 1999, while the appeal was 
pending.  

The appellant filed a claim for dependency and indemnity 
compensation, including accrued benefits, in January 2000.  In 
March 2000, the RO sent the appellant correspondence informing 
her that accrued benefits could not be paid for a period more 
than two years prior to the Veteran's death.  The appellant 
perfected an appeal of this decision.  Both the Board, and later 
the Court, continued to deny accrued benefits.   

However, during the pendency of the appeal, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) issued 
a pertinent decision in Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004) (accrued benefits can be awarded for any two-year 
period).  Relying on Terry, the Federal Circuit vacated the 
Court's determination in this case which limited accrued benefits 
to the two years immediately preceding the Veteran's death.  The 
Federal Circuit remanded the issue to the Court.  See Sharp v. 
Nicholson, 403 F.3d 1324 (Fed. Cir. 2005).  The Court, in turn, 
remanded the issue to the Board.  See Sharp v. Nicholson, 20 Vet. 
App. 227 (2005).  In August 2006, the Board remanded the matter 
to the RO to adjudicate the accrued benefits claim in light of 
Terry.  

In a November 2006 Supplemental Statement of the Case, the RO 
denied accrued benefits for two reasons.  First, there was no 
basis for payment of additional dependency compensation prior to 
January 1, 1997, the first of the month following the receipt of 
dependency information in December 1996, which was over one year 
after the RO's request for this information.  Second, the Veteran 
did not express disagreement over the determination of an 
additional dependency allowance from January 1, 1997, of which he 
was notified on December 17, 1996.  He had one year to appeal and 
did not do so.  The RO rejected the argument that the retroactive 
grant of a TDIU afforded the Veteran a second chance to 
retroactively certify additional dependents for the period from 
December 1, 1988 to January 1, 1997.  

In its most recent decision in April 2007, the Board agreed with 
the RO that there was no legal basis upon which to award an 
earlier effective date after entitlement to additional 
compensation for dependents had already been established.  
 
In an October 2009 decision and November 2009 Judgment, the Court 
reversed the Board's April 2007 determination that no law 
entitled the Veteran to an earlier effective date for additional 
compensation for dependents; the Court remanded the matter for 
the Board to implement its opinion.  

The Court held that, based on the plain language of 38 U.S.C.A. 
section 1115, entitlement to additional compensation for 
dependents is premised on any rating decision establishing 
compensation under 38 U.S.C.A. section 1114 with the disability 
rating not less than 30 percent.  Interpreting 38 U.S.C.A. 
section 5111(f), the Court held that the effective date for 
additional compensation for dependents is the same as the date of 
the rating decision giving rise to the entitlement, irrespective 
of any previous grant of section 1115 benefits, if proof of 
dependents is submitted within one year of notice of the rating 
decision.  Thus, there can be more than one rating decision that 
establishes entitlement to additional dependency compensation.  

Based upon its conclusions, the Court determined that, since the 
November 1998 award of a TDIU, effective December 1, 1988, was a 
rating decision that established additional compensation, and VA 
received the requisite information regarding dependents within 
one year of the 1998 decision, the appellant is entitled to 
compensation for dependents at the TDIU rate from the effective 
date of the Veteran's TDIU rating: December 1, 1988.  However, 
her accrued benefits claim is limited to two years' worth of 
benefits before the Veteran's death, based on the version of 38 
U.S.C. section 5121 in effect when the Veteran died in 1999.  The 
case has now returned to the Board for implementation of the 
Court's decision.  


FINDING OF FACT

The Court has found the appellant is entitled to accrued 
benefits.  


CONCLUSION OF LAW

The appellant is entitled to accrued benefits for dependents 
compensation at the TDIU rate for a period of two years prior to 
the Veteran's death.  38 U.S.C. § 5121 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.1000 (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has found that the appellant is entitled to accrued 
benefits.  It determined that a November 1998 rating decision 
which awarded TDIU, effective December 1, 1988, established 
additional compensation for dependents.  Also, VA received the 
necessary information regarding dependents within one year of the 
1998 decision.  Therefore, the appellant is entitled to 
dependents compensation at the TDIU rate from December 1, 1988.  
The Court found that the accrued benefits are limited to a two 
year period prior to the Veteran's death.  

Interpreting the Court's holding, the Board grants accrued 
benefits to the appellant.  She is entitled to additional 
compensation for dependents for an appropriate two year period 
prior to the Veteran's death in accordance with 38 U.S.C. § 5121 
(West 1991 & Supp. 2000) and the Court's November 2009 Judgment. 


ORDER

Entitlement to accrued benefits is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


